Order filed December 12, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00866-CV
                                    ____________

                           SHO MUHAMMAD, Appellant

                                          V.

                           GEORGE GILLUM, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1142083

                                     ORDER

      Appellant’s brief was due December 4, 2019. No brief or motion for extension
of time has been filed. If appellant does not file a brief with this court on or before
January 13, 2020, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.